Houck, J.,
The ground for divorce alleged in the libel is willful and malicious desertion. The master’s finding of fact is
“That the respondent deserted the libellant on the 15th day of March, 1929, and continued the separation against the wishes of the libellant from that time to the date of hearing.”
This is not sufficient. In order to warrant the granting of a divorce, the desertion must be willful and malicious and, before we may consider the master’s report, there must be a specific finding of fact relative to the ground laid in the libel. If the master is satisfied from the evidence that there was a willful and malicious desertion, without a reasonable cause, persisted in for the statutory period, he should make a finding of fact to that effect. The record will be remanded to the master for further action.
And now, May 11,1936, the record is remanded to the master for further action pursuant to the views expressed in this opinion.